                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )       Case No. 4:18-CR-00325-01-BCW
                                            )
JUAN GUZMAN,                                )
                                            )
                      Defendant.            )

                                            ORDER

       Before the Court is Magistrate Judge John T. Maughmer’s Report and Recommendation

(Doc. #119) denying Defendant Juan Guzman’s Motion to Suppress Statements (Doc. #101).

Defendant filed objections (Doc. #120) to the Report and Recommendation. After an independent

review of the record, the applicable law, and the parties’ arguments, the Court adopts Magistrate

Judge John T. Maughmer’s findings of fact and conclusions of law. Accordingly, it is hereby

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #119),

Defendant’s Motion to Suppress Statements (Doc. #101) is DENIED. It is further

       ORDERED that Magistrate Judge John T. Maughmer’s Report and Recommendation be

attached to and made part of this Order.

       IT IS SO ORDERED.




DATED: September 24, 2020                           /s/ Brian C. Wimes
                                                    JUDGE BRIAN C. WIMES
                                                    UNITED STATES DISTRICT COURT




        Case 4:18-cr-00325-BCW Document 145 Filed 09/24/20 Page 1 of 1
